DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
Notice to Applicant
Claims 1-12 and 14-21 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 12/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 fails to comply with the written description requirement because the applicant’s specification does not disclose the one-way transmissive mesh portion providing an uninterrupted 360° view.  By the applicant’s arguments, support structures interrupt the view provided by the mesh portion, and frame members 202 and exterior straps 512 would interrupt the view.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, 14 and 17-18 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0234028 by LaHood in view of US Patent Application Number 2017/0245491 by Seaton.

Regarding claim 1
A flexible cover defining at least one wall (side walls 14) and a roof (top wall 16), the at least one wall including at least a mesh portion (window 46, paragraph 24 discloses “The window may include a transparent panel and/or a screen that is permanently connected to a sidewall 14, 14A”) and one fixture point (pockets 56);
At least one wall support collapsibly engaged with the at least one wall of the flexible cover, the at least one wall support comprising:
A hub having a center point (hub 50) and defining at least one aperture (into which rods 52 are inserted);
At least one substantially rigid frame member having a distal end and a proximal end, the proximal end retained in the at least one aperture, the distal end engaged with the at least one fixture point of the flexible cover (rods 52), the substantially rigid frame member having a length greater than a distance from the hub center point to the fixture point (paragraph 30 discloses “the plurality of rods 52 are pivotally connected to the at least one hub 50 and are movable from a collapsed position to an erected position that places the fabric panel 54 in tension”, the rods 52 must be longer than the distance from the hub center in order to place the fabric panel 54 in tension);
Wherein the at least one substantially rigid frame member is configured to pivot between an engaged position and a collapsed position with the at least one hub, the engaged position forming a tension in the at least one wall about the at least one wall support (paragraph 30 discloses “the 
LaHood does not disclose the mesh portion being one-way transmissive and extending continuously from a first edge of the at least one wall to a second edge of the at least one wall opposite the first side.  However, this limitation is taught by Seaton.  Seaton discloses a mesh hunting blind,  Figures 1C and 1D show embodiments where the mesh is one-way transmissive, and panel 24 in Figure 2 shows the mesh extending continuously from a first (left) edge of the at least one wall to a second (right) edge of the at least one wall opposite the first side.  It would be obvious to a person having ordinary skill in the art to modify LaHood using the teachings from Seaton to better camouflage the hunter and to protect the hunter from UV and to give the hunter a larger viewing window.  

Regarding claim 8 (dependent on claim 1), LaHood discloses the at least one wall support comprising four collapsible wall supports (Figures 2 and 3 show each side wall 12 having four rods 52, paragraph 30 discloses moving the rods between a collapsed position and an erected position), each collapsible wall support independently engaged with the flexible cover (at pockets 56).  

Regarding claims 9 (dependent on claim 1) and 10 (dependent on claim 9), LaHood discloses the at least one substantially rigid frame member comprising four substantially rigid frame members (Figures 2 and 3 show each side wall 12 having four rods 52) and 

Regarding claim 11 (dependent on claim 1), Seaton further teaches the flexible cover comprising a camouflage outer surface.  Paragraph 23 discloses “the first side 27 of the mesh material 26 features a camouflage pattern 29”.  

Regarding claim 12 (dependent on claim 1)¸ LaHood discloses a roof support including a roof hub and at least one rood support member, the roof support member engaged with the roof of the flexible cover.  Paragraph 25 discloses “For each of the fabric panels 54 of the side walls 14, 14A and the top walls 16, the plurality of rods 52 include four rods 52 that are pivotally connected to the hub 50”.  

Regarding claim 14 (dependent on claim 13), LaHood does not disclose the at least one window comprising a corner window defined between an upper portion and lower portion of the flexible cover, the corner window spanning at least two walls of the flexible cover.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the window wherever was desired on the enclosure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17 (dependent on claim 1), LaHood does not disclose the hub defining a notch, the substantially rigid frame member comprises a protrusion extending from the proximal end, the protrusion engaging the notch of the hub in the engaged position.  However, paragraph 25 discloses a pivoting connection between hub 50 and rods 52.  It would be obvious to a person having ordinary skill in the art to modify LaHood to use notches and protrusions as a known way to provide a pivoting connection.

Regarding claim 18 (dependent on claim 1), LaHood discloses the flexible cover further defining a door (doorway 38).  

Claims 2-3, 5-7 and 19-20 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0234028 by LaHood in view of US Patent Application Number 2017/0245491 by Seaton, in further view of US Patent Number 4,723,371 to Williams.

Regarding claim 2 (dependent on claim 1), LaHood discloses the flexible cover comprising an upper portion and a lower portion, the upper portion comprising the one-way transmissive mesh material.  Figures 1-4 show windows 46 being in an upper portion of side walls 14.  
Seaton further teaches the transmissive mesh material extending continuously from a first side of the at least one wall to a second side of the at least one wall opposite the first side (see panel 24 in Figure 2).  

LaHood, Seaton, and Williams does not disclose the one-way transmissive material extending 80% to 50% of a height of the at least one wall and the opaque, light-absorbing material extending 20% to 50% of the height of the at least one wall.  However, it would have been an obvious matter of design choice to make the different portions of the hunting blind of whatever size was desired, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claims 3 (dependent on claim 2), Seaton further teaches the one-way transmissive mesh portion providing an uninterrupted 360° view through the upper portion of the flexible cover.  Figure 9 provides a teaching for an embodiment where the mesh is provided on all sides of a hunting blind, giving an uninterrupted 360° view.  

Regarding claims 5 (dependent on claim 2) and 6 (dependent on claim 2), LaHood does not explicitly disclose the one-way transmissive mesh portion providing a 270° or 180° view through the upper portion of the flexible cover.  However, paragraph 46 discloses “at least one of the side walls 14, 14A may include a window 46.  Including a window on each side wall would provide a 360° view, on three sides would provide a 270° view, and on two sides would provide a 180° view.  It would be obvious to a person having ordinary skill in the art to modify LaHood to provide windows on however many sides of the tent was desired for different environments.  

Regarding claim 7 (dependent on claim 2), Williams further teaches the lower portion comprising an opaque light-absorbing material that extends continuously from a first side of the at least one wall to a second side of the at least one wall opposite the first side.  Column 3, lines 48-50 disclose “a black material may be used to absorb heat form the sun and warm the structure”, and Figure 1 shows the flexible sheeting material extending from a first side to a second side of the walls.  

Regarding claim 19, LaHood discloses a collapsible structure (shelter 10) comprising:
A flexible cover defining at least four walls (side walls 14) and a roof (top wall 16), each wall comprising four fixture points (see pockets 56 in Figures 2-3), the flexible cover comprising a first portion (windows 46) and a second portion (the rest of side walls 14);
Four independently collapsible wall supports (rods 52), each wall support engaged with each wall of the flexible cover (see Figures 2-3), each wall support comprising
A hub having a center point (hub 50) and defining four apertures (into which rods 52 are inserted);
Four substantially rigid frame members, each having a distal end and a proximal end, the proximal end retained in each aperture, the distal end engaged with the at least one fixture point of the flexible cover (rods 52), each one of the four substantially rigid frame member having a length greater than a distance from the hub center point to the fixture point (paragraph 30 discloses “the plurality of rods 52 are pivotally connected to the at least one hub 50 and are movable from a collapsed position to an erected position that places the fabric panel 54 in tension”, the rods 52 must be longer than the distance from the hub center in order to place the fabric panel 54 in tension);
Wherein the at least one of the four substantially rigid frame member is configured to pivot between an engaged position and a collapsed position with the at least one hub, the engaged position forming a tension in the at least one wall about the at least one wall support (paragraph 30 discloses “the plurality of rods 52 are pivotally connected to the at least one hub 50 and are movable from a collapsed position to an erected position that places the fabric panel 54 in tension”).  
A roof hub and four roof support members, the roof support members engaging the roof of the flexible cover (Paragraph 25 discloses “For each of the fabric panels 54 of the side walls 14, 14A and the top walls 16, the plurality of rods 52 include four rods 52 that are pivotally connected to the hub 50”).  
LaHood does not disclose the first portion being one-way transmissive material that extends continuously from a first wall to a second wall without interruption.  However, this limitation is taught by Seaton.  Seaton discloses a mesh hunting blind, Figures 1C and 1D show embodiments where the mesh is one-way transmissive, and Figure 2 shows mesh panel 24 extending from one wall to another without interruption.  It would be obvious to a person having ordinary skill in the art to modify LaHood using the teachings from Seaton to better camouflage the hunter and to protect the hunger from UV.  
LaHood does not disclose the second portion comprising an opaque light-absorbing material that extends continuously from the first wall to the second wall without interruption.  However, this limitation is taught by Williams.  Column 3, lines 48-50 disclose “a black material may be used to absorb heat form the sun and warm the structure”, and Figure 1 shows the flexible sheeting material extending from a first side to a second side of the walls without interruption.  It would be obvious to a person having ordinary skill in the art to modify LaHood using the teachings from Williams in order to warm the structure.  

Regarding claim 20, having disclosed the structure of the structure as discussed in the rejection 19 above, the method of forming the structure would be obvious to a person having ordinary skill in the art.  

Claims 4 and 21 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0234028 by LaHood, US Patent Application Number 2017/0245491 by Seaton, and US Patent Number 4,723,371 to Williams, in further view of US Patent Application Number 2009/0277094 by Ward.

Regarding claim 4 (dependent on claim 2), LaHood discloses the at least one wall of the flexible cover comprising a plurality of walls (fabric panels 54).  
Seaton further teaches wherein the collapsible shelter further comprises a light-absorbing panel securable to one of the plurality of walls.  Paragraph 24 discloses “the second side 31 of the mesh material 26 includes a dark color coating, such as dark colored ink 33” and “’dark colored ink’ means a colored ink that absorbs a substantial portion of incident visible light”. 
LaHood and Seaton do not disclose the removable light-absorbing panel is configured to be selectively moved and secured to any of the plurality of walls to reduce the transmissivity of the transmissive material of the upper portion of the wall to which the removable light-absorbing panel is secured.  However, this limitation is taught by Ward.  Ward discloses a hunting blind 10 having one-way windows 24 and 26, and Figure 3 shows a removable panel 52 that can be selectively moved and secured to any of the walls to reduce the transmissivity of the windows that it is attached to.  It would be obvious to a person having ordinary skill in the art to modify LaHood and Seaton using the teachings from Ward in order to protect or block the windows when not in use.

Regarding claim 21 (dependent on claim 4), Ward further teaches at least one fastener configured to secure the removable light-absorbing panel to one of the plurality of walls (window pane tracks 48a and 48b).  

Claims 15-16 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0234028 by LaHood in view of US Patent Application Number 2017/0245491 by Seaton, in further view of US Patent Number 4,719,716 to Chrisley.

Regarding claim 15 (dependent on claim 13), LaHood does not disclose a window cover securable over the at least one window, the window cover affixed to the flexible cover along one side of the window cover.  However, this limitation is taught by Chrisley.  Christley discloses a hunting blind with a window 30 and a window cover 34 securable over the window (see Figure 7).  It would be obvious to a person having ordinary skill in the art to modify LaHood using the teachings from Chrisley in order to make the window coverable for privacy or camouflage.  

Regarding claim 16 (dependent on claim 15), Chrisley further teaches a window fastener (latch 36) opposite the window from the affixed side of the window cover (at hinges 16).  
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Seaton discloses a frame that interrupts Season’s mesh on each side of a wall, the frames form the edge of the wall, and the mesh 24 extends continuously between the edges formed by these frames.  Furthermore, regarding claim 19 and the limitation that the material extends continuously from a first wall to a second wall without interruption, first, Figure 5c shows numerous interruptions to the mesh, such as fasteners 524 and window covers 544.  Second, since the first wall and the second wall are not clearly defined, the left wall in Figure 2 of Seaton can be considered a first wall, the right wall can be considered the second wall, and mesh 24 in Figure 2 extends continuously from the left wall to the second wall without interruption.  Furthermore, assuming in arguendo that the claim language means that the one-way transmissive material is continuous in the transition or corner between two adjacent walls, as the applicant appears to be arguing, LaHood discloses a shelter having continuous fabric panels between walls, and Seaton provides a teaching to make the panels out of one-way transmissive material.  
Applicant’s arguments regarding claims 2 and 4 are moot in view of the current grounds of rejection.
Regarding claim 3, if, by the applicant’s argument, the frame members of Seaton interrupts the view through the mesh of Seaton, then the frame members 202 and exterior straps 512 of the applicant’s invention would also interrupt the view, which means that this limitation fails to comply with the written description requirements under 35 USC 112.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642